Citation Nr: 1822761	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as secondary to toxic herbicide agent exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and/or secondary to the service connected disability of Type II diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970, including service in the Republic of Vietnam from October 1969 to October 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although the issue before the Board, in pertinent part, had previously been characterized as service connection for prostate cancer, a treating physician in February 2012 mentioned the additional disorder of BPH. Accordingly, the issue is properly characterized above as entitlement to service connection for a prostate disorder rather than prostate cancer.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of prostate cancer.

2.  The Veteran's current benign prostatic hypertrophy (BPH) is not related to active service or to in-service exposure to a toxic herbicide agent. 

3.  The Veteran's erectile dysfunction is not etiologically related to active service or to service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer, to include as secondary to toxic herbicide agent exposure, have not been met.  38. U.S.C. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes, have not been met.  38. U.S.C. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Aside from service treatment records discussed below, neither the Veteran nor any of his past representatives notified VA of any outstanding evidence, and the Board is aware of none.  

The Board notes that the Veteran has not had an examination for prostate conditions, to include prostate cancer and BPH.  However, the Board determines that such an examination is not likely to yield favorable results, as the Veteran does not have a current diagnosis of prostate cancer; moreover, there is no indication that his BPH is related to service, and there exists no reasonable possibility that such an examination would assist the Veteran's claim.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Prostate Disorder

The Veteran is seeking service connection for a prostate disorder, to include as secondary to Agent Orange exposure.  The Veteran also seeks service connection for erectile dysfunction, to include as secondary to his prostate disorder and/or service connected diabetes.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).   

Service connection is also warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with ischemic heart disease, Type 2 diabetes, chloracne and respiratory cancers, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias and, as potentially relevant here,  prostate cancer.  38 C.F.R. § 3.309 (e) (2017).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that the Veteran has current prostate cancer.  Further, neither his current prostate disorder, nor his erectile dysfunction, is related to service.

As an initial matter, the Veteran's prostate disorder cannot be attributed to herbicide agent exposure on a presumptive basis.  While the Veteran served in Vietnam during the period from 1962 to 1975, and while prostate cancer is a disorder that may be presumed related to toxic herbicide agent exposure under §3.309, the Veteran does not have a current diagnosis of prostate cancer.  Moreover, neither BPH, nor any other prostate disorder, may be presumed related to toxic herbicide agent exposure under §3.309.  Accordingly, service connection may not be granted on a presumptive basis for any prostate disorder.

Moreover, service connection cannot be awarded for a prostate disorder, to include prostate cancer, on a direct basis.  First, service connection is not warranted for the Veteran's prostate cancer because there is no current disability of prostate cancer.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110  (2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board determines that service connection for the Veteran's prostate cancer is not warranted because there is no current disability.  First, the Veteran's service records contain no evidence of the Veteran being diagnosed with or treated for prostate cancer.   Moreover, there is no indication that the Veteran developed prostate cancer after service and during the appeal period.  There is no continuity of symptomatology.  The first indication of record of a possible prostate cancer diagnosis since the Veteran's October 1970 separation is in an April 2012 statement.  In this statement, the Veteran asserts he was diagnosed with prostate cancer in 2009.  Even assuming the credibility of this statement, there been no indication of current prostate cancer during the period on appeal.  Indeed, records from June 2014, January 2015, and November 2015 indicate that the Veteran has normal levels of prostate specific antigen (PSA).  

Diagnosis or symptoms of a current disability is the threshold requirement for both direct and secondary service connection.  See Sheldon v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).  Here, there is no evidence that the Veteran was diagnosed with prostate cancer.  Without a current disability, there can be no service connection.   While the Veteran is currently prescribed finasteride and tamsulosin for his prostate, there is no objective evidence that he is being treated for prostate cancer, as opposed to other prostate conditions.

Next, service connection is not warranted for a prostate disorder on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).   
 
Specifically, the Veteran's service treatment records show no treatment for or symptoms of a prostate disorder in service, at the Veteran's separation exam in October 1970, or within the presumptive one-year period after separation.  The first evidence of record of treatment for a prostate disorder is a January 2012 record according to which the Veteran is prescribed Finasteride.  Further, in a May 2012 record, in which the Veteran is diagnosed with mild bilobar prostate enlargement.  During this forty-two year gap, the Veteran displayed no signs or symptoms of a prostate disorder.  Moreover, the Veteran has never truly asserted that such symptoms have existed since service.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology or the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).   

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between the Veteran's current prostate disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis.   As an initial matter, the Veteran, in a May 2017 record, was noted to have refused a digital rectal examination, despite being informed that his prostate cannot be completely evaluated without one.  Given that the Veteran's prostate was not examined in his July 2014 VA examination, sufficient medical evidence is not available to determine the etiology of the Veteran's BPH. However, in light of the finding that the Veteran does not have current prostate cancer, as well as the fact that BPH is not a condition for which presumptive service connection may be granted due to toxic herbicide agent exposure, there is no indication in the record that the Veteran's prostate disorder is caused by or related to active service.  Accordingly, this exam was adequate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

For the foregoing reasons, the Board cannot grant service connection for a prostate disorder at this time.


Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  He asserts that this disorder is the result of service connected diabetes mellitus, and/or his treatment for prostate cancer.  However, given that service connection is not warranted for the Veteran's prostate disorder, this decision addresses service connection secondary to service-connected diabetes mellitus, as well as direct service connection for erectile dysfunction.  Nonetheless, the Board determines that service connection is not warranted for erectile dysfunction because the evidence does not show that this disability is related to or onset during service, nor is it related to service-connected diabetes mellitus.

First, the Veteran is not precluded from establishing service connection for his erectile dysfunction with proof of actual direct causation as due to active duty service.  However, service connection is not warranted on this basis.  The Veteran's erectile dysfunction is not reflected in his service treatment records or his October 1970 separation examination report.  The first indication of erectile dysfunction of record since separation is a 2009 statement by the Veteran indicating that it onset after his surgery for colon cancer.  This is thirty-nine years after the Veteran's separation.  The earliest formal diagnosis of erectile dysfunction of record was in 2013.  Moreover, while the Veteran states that his erectile dysfunction is due to his service connected diabetes mellitus, he has never truly asserted that his erectile dysfunction has existed since service.  Therefore, continuity is not established based on either the competent clinical evidence or the Veteran's statements.   

Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's current disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's erectile dysfunction to active duty.  

There is no medical nexus between the Veteran's current erectile dysfunction and either his active duty or his service connected diabetes mellitus.  Direct service connection is not available in this case because the Veteran's service treatment records mention no treatment for erectile dysfunction in service, nor does the Veteran assert such a connection.  As such, this discussion will focus primarily on service connection secondary to the Veteran's service connected diabetes mellitus.  The Veteran's July 2014 VA examiner examined the Veteran in clinic and diagnosed him with erectile dysfunction.  However, he noted that the Veteran's erectile dysfunction onset directly after his surgery for colon cancer, a non-service connected disability.  The examiner also noted multiple alternate risk factors for erectile dysfunction, including urologic nerve injury, hypertension, hyperlipidemia, and a history of smoking half a pack of cigarettes per day for over fifty years.  The examiner concluded that because the Veteran's erectile dysfunction began after his colon cancer surgery, and because of his multiple alternate risk factors, that his erectile dysfunction was less likely related to his service-connected diabetes mellitus.  

While the examiner did not expressly address whether the Veteran's erectile dysfunction could have been aggravated by his service connected diabetes mellitus, the examiner was clear that the Veteran's erectile dysfunction is more likely related to risk factors that are not related to service.   
  
The Board has considered the Veteran's assertions that his prostate disorder was caused by service, and that erectile dysfunction was caused by service connected diabetes mellitus.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of prostate cancer or erectile dysfunction.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency.   

In sum, the most probative evidence of record shows no evidence linking the Veteran's prostate disorder or erectile dysfunction to any event, injury, or disease incurred in service, either through direct or secondary service connection.  Based on the evidence of record, the Veteran's claim must be denied.


ORDER

Service connection for a prostate condition is denied.

Service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus, is denied. 




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


